           Case 1:20-cv-11758-WGY Document 30 Filed 01/19/21 Page 1 of 4




                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS


    STEPHEN J. BRUSSARD,
                                                              Civil Action No. 1:20-cv-11758-WGY
                        Plaintiff,

          v.

    PRESIDENT & FELLOWS OF HARVARD
    COLLEGE aka HARVARD UNIVERSITY,

                        Defendant.


         DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION FOR RECUSAL

         Defendant Harvard University1 (“Harvard”) hereby submits this Response to Plaintiff’s

Motion for Recusal (Dkt. No. 24), filed on January 13, 2021. The application of the relevant

rules for recusal – including an assessment of whether actual bias or a personal interest in the

outcome of the matter exists – is a matter for the presiding judge to determine based on his

knowledge of all relevant circumstances. As set forth more fully below, Plaintiff’s motion does

not present any valid basis for recusal, and Defendant is unaware of any such basis. Judge

Young has presided over cases involving Harvard in the past, and Defendant believes that it

would be proper for him to do so again in this matter.

                                                 ARGUMENT

         Plaintiff’s motion argues that recusal of Judge Young is required pursuant to 28 U.S.C. §

455(a), which states that a judge must recuse himself where his impartiality “might reasonably

be questioned.” The motion and affidavit in support do not assert that Judge Young has any




1
 Plaintiff has incorrectly named Harvard University as the defendant in this matter. The correct defendant is the
President and Fellows of Harvard College.
         Case 1:20-cv-11758-WGY Document 30 Filed 01/19/21 Page 2 of 4




personal interest in the outcome of this matter, nor that any actual bias exists. Rather, the motion

is based on the potential for the “appearance” of bias or prejudice. In support of this claim of

“appearance” of bias, the motion and affidavit rest primarily on the fact that Judge Young: (1)

attended Harvard; (2) taught at Harvard as a Lecturer in Law over thirty years ago; and (3) has

had various other “relationships, affiliations, associations, positions, honors, communications

and activities with Harvard University.” See Affidavit at ¶¶ 8-9.

       None of the asserted bases support recusal. First, “[a]s the terms of section 455’s

additional explicitly mandated bases for recusal suggest, a reasonable suspicion of bias will

usually arise only in the presence of such factors as a financial or strong personal interest in one

of the litigants.” Brody v. President & Fellows of Harvard College, 664 F.2d 10, 11 (1st Cir.

1981), cert. denied, 455 U.S. 1027 (1982). Specifically, “a judge's having attended or graduated

from a school, which is a party, without more, is not a reasonable basis for questioning his

impartiality.” Id.

       Moreover, where (as here) there is no factual allegation or argument suggesting that the

judge has a personal or financial stake in the case outcome, the judge’s history of various

relationships with a school litigant is insufficient to support recusal. See, e.g., Hoover v. Suffolk

University Law School, 27 F.3d 554 (1994); Easley v. University of Michigan Bd. of Regents,

906 F.2d 1143 (6th Cir. 1990) (recusal not supported based on judge being an alumnus of the

litigant school, volunteering to fundraise and serving on a committee), cert. denied, 499 U.S. 947

(1991). “[J]udges come to the bench with a background of experiences, associations and

viewpoints…[T]his background is seldom sufficient in itself to provide a reasonable basis for

recusal.” Goldstein v. Harvard University, 74 F.3d 1224 (1996) (D. Mass. 1996), citing Brody v.

President & Fellows of Harvard College, 664 F.2d 10, 11 (1st Cir.1981). Finally, there is no



                                                  2
         Case 1:20-cv-11758-WGY Document 30 Filed 01/19/21 Page 3 of 4




support for Plaintiff’s novel proposition (see Affidavit at ¶ 10) that where counsel for a party

attended college is a factor relevant to a recusal decision.

       Defendant notes that Judge Young recently presided over a matter involving Harvard,

presumably proceeding without a concern that recusal was required based on any potential

appearance of bias. See President and Fellows of Harvard College v. Micron Tech., Inc., Civ.

Act. No. 16-11249 (2017).

                                          CONCLUSION

       As set forth herein, Plaintiff’s motion does not set forth any valid support for recusal

under the relevant rules.



Dated: January 19, 2020                            Respectfully submitted,


                                                      /s/ Victoria L. Steinberg
                                                      Victoria L. Steinberg, BBO #666482
                                                      Saraa Basaria, BBO #685705
                                                      TODD & WELD LLP
                                                      One Federal Street
                                                      Boston, MA 02110
                                                      Telephone:      (617) 624-4714
                                                      Facsimile:      (617) 624-4814
                                                      vsteinberg@toddweld.com
                                                      sbasaria@toddweld.com

                                                      Attorneys for Defendant President and
                                                      Fellows of Harvard College




                                                  3
         Case 1:20-cv-11758-WGY Document 30 Filed 01/19/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I hereby certify that this document has been filed through the ECF system and will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants on this date.

Date: January 19, 2021

                                                     /s/ Victoria L. Steinberg
                                                     Victoria L. Steinberg




                                                 4
